3Jn tbe Wniteb ~tates ~ourt of jfeberal ~laims FILED
                                   No. 17-1971C (Pro Se)
                           (Filed: March 15, 2018 I Not For Publication)         ·   MAR 1 5 2018
                                                                                     U.S. COURT OF
                                                                                  FEDERAL CLAIMS
                                              )    Keywords: Pro Se Plaintiff; Subject
    DARREL R. FISHER                          )    Matter Jurisdiction; RCFC 12(b)(l);
                                              )    Statute of Limitations; 25 U.S.C.
                        Plaintiff,            )    § 2501.
                                              )
         v.                                   )
                                              )
    THE UNITED STATES OF AMERICA,             )
                                              )
                        Defendant.            )
_ ______ _______ )
Darrel R. Fisher, Butner, NC, prose.

Jessica R. Toplin, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, Washington, DC, with whom were Lisa L. Donahue, Assistant
Director, Robert E. Kirschman, Jr., Director, and Chad A. Readier, Acting Assistant
Attorney General, for Defendant.

                                OPINION AND ORDER

KAPLAN, Judge.

       Plaintiff Darrel R. Fisher, representing himself prose, filed a ~omplaint in this
Court on December 18, 2017. Docket No. 1. The government has moved to dismiss Mr.
Fisher's complaint for lack of subject matter jurisdiction. Docket No. 8. For the reasons
discussed below, the government's motion is GRANTED, and Mr. Fisher's complaint is
DISMISSED without prejudice.                                               ·

                                     BACKGROUND

        Mr. Fisher's handwritten complaint is difficult to decipher. See id. As best the
Comi can tell, Mr. Fisher alleges that the government has "fail[ed] to follow the rules of
Government," including Article I, section 8 of the U .S. Constitution. Id. at 1. In
pa1iicular, Mr. Fisher complains that that a number of individuals trespassed on his
property in 1997 and 1998. Id. at 1, 4; see also Docket No. 5 at 1 (proposed amended
complaint). 1 Perhaps in connection with this allegation, he asserts that "the federal

1
  The ~ourt has received a number of documents from Mr. Fisher that purport to amend
his complaint. Thus, on January 11 , 2018, the Court received a handwritten document
from Mr. Fisher that failed to comply with several of the Court's rules regarding filings.

                                                              7016 3010 DODO 4308 4454
government's possession of [his] personal property, stolen ... by armed federal
employees" constitutes a "taking of private property for public use." Comp!. at 4. Mr.
Fisher's amended complaint also references a "paper easement," though how this
allegation connects to his other allegations is unclear. See Docket No. 5 at 4.

        Beyond his allegations related to personal property, Mr. Fisher alleges that the
federal government "used [the] highway trust fund to pay the cops to patrol every mile of
US highway daily," id. at 1 (quotations omitted); and claims that "[t]he subsidized
cops ... accused [him] of speeding," id. at 4. He also appears to allege that he was
"brutally batter[ed]" and "struck in the face," perhaps in connection with being stopped
while speeding, and that he was "illegally kidnapped by the federals." Id. at 4-5.

       Mr. Fisher's complaint also contains allegations regarding his employer or former
employer, Copp Transportation. Id. at 3. As best the Court can tell, he alleges that Copp
Transportation failed to pay him an agreed-upon rate for certain work he performed for
them over the course of three years. See id.

      Based on these allegations, Mr. Fisher states that he is entitled to damages in the
amount of"$17,250,500.00 more or less" for "losses sustained at the hands of [the]
government since Feb. 6, 1997." Id. at 1.

                                       DISCUSSION

        In deciding a motion to dismiss for lack of subject matter jurisdiction, the court
accepts as true all undisputed facts in the pleadings and draws all reasonable inferences in
favor of the plaintiff. Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163
(Fed. Cir. 2011). However, the court may also "inquire into jurisdictional facts" to
determine whether it has jurisdiction. Rocovich v. United States, 933 F.2d 991, 993 (Fed.
Cir. 1991). It is well established that complaints filed by prose plaintiffs (as is this one),
are held to "less stringent standards than formal pleadings drafted by lawyers." Haines v.
Kerner, 404 U.S. 519, 520 (1972). Nonetheless, even prose plaintiffs must persuade the




See Docket Nos. 5--6. The Court elected to treat the document as a motion to amend Mr.
Fisher's complaint, and warned Mr. Fisher that future non-compliant filings might be
returned to him unfiled. See Docket No. 6. Mr. Fisher has since filed another motion to
amend his complaint. Docket No. 7. These motions are GRANTED, and the Court has
accounted for the allegations contained therein to the extent it can make them out.
Further, on January 17, 2018, and February 6, 2018, the Court received additional non-
compliant filings from Mr. Fisher. The documents are largely incomprehensible and
appear to describe generalized grievances against a variety of state and local officials.
Because Mr. Fisher failed to comply with the Court's rules regarding filings, and because
the Court would lack jurisdiction over such claims in any case, see United States v.
Sherwood, 312 U.S. 584, 588 (1941), the Clerk is directed to return these documents to
Mr. Fisher unfiled.



                                              2
Court that jurisdictional requirements have been met. Bernard v. United States, 59 Fed.
Cl. 497, 499 (2004), affd, 98 Fed. App'x 860 (Fed. Cir. 2004).

        The Court of Federal Claims has jurisdiction under the Tucker Act to hear "any
claim against the United States founded either upon the Constitution, or any Act of
Congress or any regulation of an executive department, or upon any express or implied
contract with the United States, or for liquidated or unliquidated damages in cases not
sounding in tort." 28 U.S.C. § 1491(a)(l) (2012). The Tucker Act waives the sovereign
immunity of the United States to allow a suit for money damages, United States v.
Mitchell, 463 U.S. 206, 212 (1983), but it does not confer any substantive rights. United
States v. Testan, 424 U.S. 392, 398 (1976). Therefore, a plaintiff seeking to invoke the
court's Tucker Act jurisdiction must identify an independent source of a substantive right
to money damages from the United States arising out of a contract, statute, regulation or
constitutional provision. Jan's Helicopter Serv., Inc. v. Fed. Aviation Admin., 525 F.3d
1299, 1306 (Fed. Cir. 2008).

        Applying these standards, the Court concludes that Mr. Fisher's entire complaint
falls outside of the Court's jurisdiction. In the first place, the Court lacks jurisdiction over
claims against any defendant other than the United States. See Sherwood, 312 U.S. at 588
("[I]fthe relief sought is against others than the United States the suit as to them must be
ignored as beyond the jurisdiction of the court.") The court thus has no jurisdiction over
claims Mr. Fisher may be asserting against private individuals or companies.

        It also appears that many of Mr. Fisher's claims fall outside of the Court of
Federal Claims's six-year statute oflimitations, 28 U.S.C. § 2501, which is jurisdictional
in nature. Young v. United States, 529 F.3d 1380, 1384 (Fed. Cir. 2008); Martinez v.
United States, 333 F.3d 1295, 1303 (Fed. Cir. 2003) (en bane).

        Further, the Tucker Act expressly excludes claims "sounding in tort" from the
Court's jurisdiction. See 28 U.S.C. § 1491(a)(l); Keene Com. v. United States, 508 U.S.
200, 214 (1993). The Court thus has no power to hear claims for assault, battery, trespass,
conversion, or similar torts. Likewise, the Court lacks the power to grant relief under
federal civil rights statutes such as 42 U.S.C. § 1983. See Johnson v. United States, No.
97-5107, 1998 WL 39162, at *2 (Fed. Cir. Feb. 3 1998) (per curiam); Lowe v. United
States, 76 Fed. Cl. 262, 266 (2007) ("[T]he United States Court of Federal Claims does
not have jurisdiction over claims arising under 42 U.S.C.§ 1983 and may not
adjudicate ... claims arising thereunder."); see also Brown v. United States, 105 F.3d
621, 624 (Fed. Cir. 1997) (holding that claims asserted against federal agents under
Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388
(1971), "lie outside the jurisdiction of the Court of Federal Claim" because "[t]he Tucker
Act grants the Court of Federal Claims jurisdiction over suits against the United States,
not against individual federal officials"). Thus, to the extent Mr. Fisher alleges that he has
been deprived of rights under color of law by state and/or federal law enforcement
agents, the Court lacks jurisdiction to rule on such claims.

        To the extent the Court can understand its substance, Mr. Fisher's claim based on
Article I, section 8 of the Constitution must also be dismissed, as the provisions found in


                                               3
that section of the Constitution are not money mandating. See Struck v. United States,
Nos. 15-788, 15-822, & 15-831, 2015 WL 4722623, at *2 (Fed. CL Aug. 7, 2015).

        Finally, although claims under the Fifth Amendment' s Takings Clause generally
fall within the Court's jurisdiction, Mr. Fisher has not provided the Court an intelligible
factual background upon which to assess his takings claim. Dismissal for lack of subject
matter jurisdiction is appropriate under such circumstances. See Steel Co. v. Citizens for
a Better Env't, 523 U.S. 83, 89 (1998) (holding that " [d]ismissal for lack of subject-
matter jurisdiction because of the inadequacy of the federal claim is proper ... when the
claim is 'so insubstantial, implausible, foreclosed by prior decisions . .. or otherwise
completely devoid of merit as not to involve a federal controversy'" (second alteration in
original) (quoting Oneida Indian Nation ofN.Y. v . Cty. of Oneida, 414 U.S. 661 , 666
(1974))). Further, Mr. Fisher's takings claim appears to fall outside of the statute of
limitations, which (as noted) presents an independent jurisdictional bar. 2

       In short, the Court lacks jurisdiction over all of Mr. Fisher's claims. Accordingly,
his complaint must be DISMISSED without prejudice.3

                                     CONCLUSION

        For the reasons discussed above, the government's motion to dismiss is
GRANTED and Mr. Fisher's complaint is DISMISSED without prejudice. The clerk
shall enter judgment accordingly. Each side shall bear its own costs.


       IT IS SO ORDERED.



                                                     ELAINE D. KAPLAN
                                                     Judge




2 Even ifthe Court had jurisdiction over Mr. Fisher's takings claim, that claim would be
subject to dismissal on the merits under Rules of the Comi of Federal Claims 12(b)(6) for
failure to plausibly state a claim upon which relief may be granted. See Ashcroft v . Iqbal,
556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2008)).
3Mr. Fisher has also filed a "Motion Requesting Guidance to Issue Subpoena." Docket
No. 9. In light of the Court' s conclusion that it lacks jurisdiction over Mr. Fisher' s
complaint, that motion is DENIED as moot.



                                             4